       Case 2:19-cv-09801-JTM-DMD Document 1 Filed 04/25/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF LOUISIANA

TEN MILE EXCHANGE, LLC and                            *
                                                      *          CIV. NO.
VERSUS                                                *
                                                      *          JUDGE
BARGES 005024, 005028, 005492 and                     *
005495, their tackle, appurtenances, etc.,            *           MAGISTRATE
in rem                                                *

                                   VERIFIED COMPLAINT

       TO THE HONORABLE JUDGES OF THE EASTERN DISTRICT OF LOUISIANA:

       NOW COME plaintiffs, Ten Mile Exchange, LLC and CP Marine Services, LLC, and for

their Verified Complaint against the Barges 005024, 005028, 005492 and 005495, their tackle,

appurtenances, etc., in rem, allege with respect as follows:

                                                 1.

       Plaintiff, Ten Mile Exchange, LLC is a limited-liability company organized and existing

under the laws of Louisiana, which maintains its principal place of business in Marrero,

Louisiana.

                                                 2.

       Plaintiff, CP Marine Services, LLC, is a limited-liability company organized and existing

under the laws of Louisiana, which maintains its principal place of business in Marrero,

Louisiana.

                                                 3.

       Defendant Barges 005024 (official no. 1103341), 005028 (official no. 1103346), 005492

(official no. 1097119) and 005495 (official no. 1097120) are registered in the United States and




                                                 1
       Case 2:19-cv-09801-JTM-DMD Document 1 Filed 04/25/19 Page 2 of 5



are presently located at CP Marine Services, LLC / Ten Mile Exchange LLC at 4881 Everard St,

in Marrero, Louisiana within the jurisdiction of this Court.

                                                 4.

       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure and is brought pursuant to Rule C of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

                                                 5.

       Venue is proper in this Court under 28 U.S.C. §1391, since this matter involves salvage

and other services provided within this judicial district following a collision between vessels in

the Mississippi River at New Orleans.

                                                 6.

       On information and belief, on or about February 13, 2019, a towing vessel named MISS

DIXIE (Official No. 280525) was downbound on the Lower Mississippi River near Mile 103 at

New Orleans with several barges in tow, including the inland hopper Barges 005024, 005028,

005492 and 005495 (the “Defendant-Barges”).

                                                 7.

       Meanwhile, in the same stretch of river, another towing vessel, the D&R BONEY, was

heading upriver with multiple barges in tow.

                                                 8.

       On information and belief, a collision occurred shortly thereafter (on or about February

13, 2019) between the MISS DIXIE flotilla and the D&R BONEY flotilla at or near Mile 103 on

the Lower Mississippi River at New Orleans.




                                                 2
       Case 2:19-cv-09801-JTM-DMD Document 1 Filed 04/25/19 Page 3 of 5



                                                9.

       As a result of the collision, significant damage was done to the Defendant-Barges

005024, 005028, 005492 and 005495 within the MISS DIXIE’s tow. Multiple of the Defendant-

Barges began to sink in the wake of the collision. All of the Defendant-Barges were rendered

unseaworthy and required outside assistance to protect them from further peril.

                                               10.

       Responding to an urgent call for assistance, plaintiff, Ten Mile Exchange, dispatched its

towing vessel ROUGAROU, with extra pumps and manpower aboard, to the scene of the

collision in the Mississippi River to render assistance to the barges in distress. Upon arriving,

M/V ROUGAROU was secured by its crew to the Defendant-Barges, andin addition to

performing other helpful actsthe crew pumped water from the barges in order to keep them

afloat. M/V ROUGAROU then transported the Defendant-Barges (taking two at a time, making

two round trips) to Ten Mile Exchange LLC’s Fleeting area in Marrero where they were secured

to pilings with a full time vessel and crew maintaining them 24/7.

                                              11.

       Since the Defendant-Barges were secured to the pilings at Ten Mile Exchange LLC

premises in Marrero, its personnel have been diligently monitoring, pumping and otherwise

protecting the Defendant-Barges from peril.

                                              12.

       The salvage and other services provided by plaintiffs, Ten Mile Exchange and CP

Marine, for the benefit of, the Defendant-Barges have been successful; the services rendered by

plaintiffs rescued the damaged Defendant-Barges from their position of peril in the river post-

collision; have prevented their sinking; have monitored, maintained and stored them, and have



                                                3
       Case 2:19-cv-09801-JTM-DMD Document 1 Filed 04/25/19 Page 4 of 5



protected them from incurring further damage as well as from causing damage to other persons

or property.

                                               13.

       As best as can be presently estimated, plaintiffs to date have provided salvage and other

services for the benefit of the Defendant-Barges valued at $200,000. Because plaintiffs’ services

continue to be provided for the barges’ benefit, the value of the services continue to escalate.


                                               14.

       As a result of the salvage and other services provided by Ten Mile Exchange and CP

Marine to, and for the benefit of, the Defendant-Barges, plaintiffs have a maritime lien over the

Defendant-Barges.

       WHEREFORE, plaintiffs pray that:

       1.            A warrant of arrest in due form be issued against the Barges 005024,
                     005028, 005492 and 005495, their tackle, apparel, etc., citing those
                     claiming any interest in said vessel to appear and answer this verified
                     complaint;

       2.            After due proceedings there be judgment entered in favor of plaintiffs and
                     against the Barges 005024, 005028, 005492 and 005495, their tackle,
                     apparel, etc., in the amount of the value of the services provided by
                     plaintiffs, together with reasonable attorney’s fees, interest and costs;

       3.            That the Barges 005024, 005028, 005492 and 005495, their tackle, apparel,
                     etc., be condemned and sold to satisfy judgment herein; and

       4.            That the court grant plaintiffs such other and further relief as justice or
                     equity may require.




                                                 4
Case 2:19-cv-09801-JTM-DMD Document 1 Filed 04/25/19 Page 5 of 5




                             Respectfully submitted,

                             HARRIS & RUFTY, L.L.C.

                             /s/ Alfred J. Rufty, III
                             ALFRED J. RUFTY III (La. Bar #19990)
                             RUFUS C. HARRIS, III (La. Bar #6638)
                             650 Poydras Street, Suite 2710
                             New Orleans, Louisiana 70130
                             Telephone: (504) 525-7500
                             Attorneys for Ten Mile Exchange, LLC and
                             CP Marine, LLC




PLEASE ISSUE PROCESS IN REM (WARRANT OF ARREST)
AGAINST BARGES 005024, 005028, 005492 and 005495
Located at CP Marine, LLC
4881 Everard Street
Marrero, LA 70072




                                5
